DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "750", “756”, “650” and "652" have all been used to designate the rotation mechanism as well as the pinion gear, shaft, gearbox, and motor respectively.  Similarly, the energy storage compartment has been designated as 953 and 958.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 504, 608, 646, 710, 740, 952, 940, 954, 1250, 1230, 1232.  Additionally, the drawings fail to show 254 as described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case: 
The rotation mechanism is interpreted as a motor as described in Paragraph 009 of the Specification.
The expansion mechanism and adjustment mechanism are both interpreted as the driver as described in Paragraph 048 of the Specification.
The pusher mechanism is interpreted as being drawn to the guide for guiding strands of hair along a length of the prongs.
The adjustment mechanism for adjusting separation between prongs of claim 10 is NOT interpreted under 112(f) since the limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amkie (US Pub # 2012/0111357) in view of Recchion et al. (US Pub # 2011/0203606).
In regards to claim 1, Amkie teaches an apparatus for curling hair, comprising:
at least two parallel prongs (see Figure 1 at 155, left and right sides) defining a gap (152) there between and aligned along a longitudinal axis, wherein at least one of the prongs is thermally conductive (Paragraph 0027);
a rotation mechanism coupled to at least one of the prongs at a base of each prong, configured to rotate at least one of the prongs around the longitudinal axis (Paragraph 0029);
a housing comprising a handle portion (105), holding the rotation mechanism with the two prongs extending away from the handle portion (see Figure 1); and
an electrical circuit for powering the rotation mechanism and for heating the at least one of the prongs, housed in the housing (Paragraph 0026).
Amkie does not expressly teach the handle is thermally insulated from the heated prongs, but Recchion et al. teaches a heated hair tool to have a handle (12) that carries its controls (24) where the handle is “of a conventional type used in commercially available curling irons” (Paragraph 0040) where the heater to heat the heated cylinder is located within the cylinder and remains isolated from the handle (Paragraphs 0045-0046). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle of Amkie to be thermally isolated from the heater of its prongs, as Recchion et al. makes obvious use of conventional handles which are well known 
Regarding claims 9 and 19, Amkie teaches the prongs are substantially identical (see Figure 1) and arranged symmetrically around the longitudinal axis (Paragraph 0025).
Regarding claim 10, Amkie teaches an adjustment mechanism for adjusting size of the prongs (as Amkie teaches removable prongs and prongs of differing dimensions, the user can adjust the size by removing prongs and applying prongs with the desired dimensions); but does not expressly teach the spacing between prongs is adjustable. However, Recchion et al. further demonstrates an alternative means for providing movement of prongs on a heated hair styling device (see for examples Figures 10-11). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prongs of Amkie to have a gap with an adjustable diameter, as taught by Recchion in order to further customize desired properties for use.
Regarding claim 11, Amkie teaches the electrical circuit further comprises a user interface control (110) for adjusting a direction of rotation of the rotation mechanism (Paragraph 0025).

Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amkie in view of Recchion, as applied to claim 1 above, in view of Legrain et al. (US Pat # 8,237,089).
In regards to claims 2-4 and 12, Amkie teaches the rotatable prongs, but does not teach a stationary outer styling shell coupled to the housing and enclosing at least a portion of the prongs. However, Legrain et al. teaches providing a rotatable winding member (3) with a stationary styling shell formed by at least two longitudinal sections of a cylinder (22, 23, where such contain heated thermally conductive plates) separated so as to expose a gap length from one end of the rotatable winding member to near its base (see Figure 4b where the arms are coupled to expansion mechanisms 45, 46 to expand and contract the styling shell, but nevertheless remain stationary while the winding member is 
Regarding claim 13, Amkie/Legrain et al. provide the outer styling shell with heat conductive surfaces (12/11 of Legrain et al.); but does not teach those heat conductive surfaces to have a thermal conductivity below 10 W/m K. However, the instant disclosure describes such property as being preferable [Paragraphs 011 and 040] and does not describe it as contributing any unexpected result to the device.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
	
Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amkie in view of Recchion, as applied to claim 1 above, in view of Hottenrott et al. (US Pat # 8,232,505).
In regards to claims 2-3 and 5-7, Amkie teaches the rotatable prongs, but does not teach a stationary outer styling shell coupled to the housing and enclosing at least a portion of the prongs. However, Hottenrott et al. teaches an apparatus for curling hair, comprising at least two prongs (10, 20) defining a gap there between (when receiving hair 3), wherein at least one of the prongs is thermally conductive (Col 4, Lines 33-35) and a rotation mechanism coupled to at least one of the prongs, configured to rotate at least one of the prongs around the longitudinal axis (see Figure 9b); where the rotatable prongs are partially enclosed by a stationary styling shell formed by two longitudinal sections of a cylinder (14, 24) separated so as to expose a length of the gap from an open end of the prongs to near the base (see Figure 8b) and multiple fins mounted to an interior of the styling shell positioned to hold strands of hair against a heated one of the prongs (Col 8, Lines 51-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the 
With regards to the material of the fins being made of an elastomeric high temperature material including silicone rubber material with a hardness in a range of 10 to 90 Shore A, and being parallel to one another, the instant disclosure describes such properties as being preferable [Paragraphs 012 and 042] and does not describe them as contributing any unexpected results to the device.  As such, these parameter are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
In regards to claim 8, Amkie teaches the electrical circuit is programmed to return the rotation mechanism to a “home” state. As the “home” position of the Hottenrott et al. device aligns the gap between the prongs with a longitudinal opening between the at least two separated sections of the outer styling shell (see Figure 8b) then the combination of Amkie/Hottenrott et al. meet the claimed limitation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amkie in view of Recchion and Hottenrott et al., as applied to claim 2 above, in further view of Suzuki et al. (US Pub # 2009/0032048).
In regards to claim 14, Amkie/Hottenrott et al. teach the claimed invention, but does not teach an exterior of the outer styling shell includes a least one of ridges or teeth for engaging hair to be styled. However, Suzuki et al. teaches providing a heated hair styling device with ridges (24) on an exterior of an outer surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the exterior of the styling shell of Amkie/Hottenrott et al. in order to prevent hair from being tangled when wound around (Suzuki et al. Paragraph 0058).

Claims 1, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat # 10,897,973).
In regards to claim 1, Lee teaches an apparatus for curling hair, comprising:
at least two parallel prongs (120/208) defining a gap there between and aligned along a longitudinal axis, wherein at least one of the prongs is thermally conductive (Col 3, Lines 18-20);
a rotation mechanism (130) coupled to at least one of the prongs at a base of each prong, configured to rotate at least one of the prongs around the longitudinal axis (Col 3, Lines 45-52);
a housing comprising a handle portion (110), holding the rotation mechanism with the two prongs extending away from the handle portion (see for example Figures 1a, 1b, 2, 3a, 4 and 5); and
an electrical circuit for powering the rotation mechanism and for heating the at least one of the prongs, housed in the housing (Paragraph 0026).
Lee does not expressly teach the handle is thermally insulated from the heater. However, Lee does teach that hair irons are known to “be directly held by a user” (Col 1, Lines 26-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle of Lee to be thermally insulated from the heater, as such is a conventional means for allowing the user to actually grip the device.
Regarding claim 15, Lee teaches a pusher mechanism (140) and guide (222) for guiding strands of hair along a length of the prongs as operation of the rotation mechanism causes hair to wrap around the at least two prongs.
Regarding claim 16, Lee teaches the heated prong is stationary and connected to the electrical circuit for heating (Col 3, Lines 18-20).
Regarding claims 17-18, Lee teaches a movable one of the prongs has a smaller average cross-section than the stationary one of the prongs (see for example Figures 1a, 1b, 2, 3a, 4 and 5) and is 
In regards to claim 20, Lee teaches a method of using an automatic curling iron to style hair, the method comprising:
inserting a bundle of hair between parallel prongs (140/120) of an automatic curling iron (Col 3, Lines 25-30);
heating at least one of the prongs to a desired operating temperature (Col 4, Line 60);
rotating by an electrical motor at least one of the prongs around a common longitudinal axis of the prongs while moving a protruding end of the bundle of hair along the longitudinal axis, causing the bundle of hair to wrap in a helix around at least one of the prongs (Col 4, Lines 44-55); and
releasing the bundle of hair once heated (Col 3, Lines 5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/B.E.K/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772